DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of the Group with claims 1-12 in the reply filed on 4/30/2021 is acknowledged.  
The traversal is on the grounds that there is no burden to examine all groups of claims. This is not found persuasive because the different groups  of claims have acquired a separate status in the art in view of their different classification, because the different groups  of claims have a separate status in the art due to their recognized divergent subject matter; because the different groups  of claims require different fields of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); because the prior art applicable to one invention would not likely be applicable to another invention; and because the inventions are likely to raise different non-prior art issues under 35 U.S.C.  101 and/or 35 U.S.C. 112, first paragraph.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. Applicant timely traversed the restriction requirement in the reply filed on 4/30/2021.
Claims 1-12 (as filed on 2/28/2019) are under examination in the instant office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more.  
Claims 1-12 are directed to a microorganism capable to suppress odor (claims 1-9) and to a composition with this microorganisms (claims 10-12). The claimed microorganism(s) including specific strains (claim 7) is/are naturally occurring microbe(s), for example: see specification par. 00047. The claimed microorganisms are provided in their natural forms including being alive, dormant (inactivated) or dried (lyophilized).The compositions with microorganisms include solely generic carriers and are not structurally different from natural compounds of aqueous solutions or powders.
This judicial exception is not integrated into a practical application because claims are lacking structural elements that would add a meaningful limitation; and the claimed microorganism and compositions therewith are nothing more than an attempt to generally link the product of nature to a particular technological environment.
 The claims do not include additional elements that might be sufficient to amount to significantly more than the judicial exception because claimed microorganisms and their carriers are natural products and because combination of claimed components is a combination natural components without significantly different modification in structure and/or effects then their natural counterparts. The claims do not include additional 
Claim Rejections - 35 USC § 112
				                 Deposit
	Claim 7 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
At least some of the claims require one of ordinary skill in the art to have access to several specific microorganisms. Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganism. The specification does not disclose a repeatable process to obtain the microorganism and it is not clear from the specification or record that the microorganism is readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest 
	Because DSM has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection.  
Please, provide both declaration/statement and the copies of all DSM receipts for each deposited materials for the record in the instant application and file.
                                                 Indefinite
Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-7 are indefinite due to the lack of antecedent basis. The claims appear to point out to a beneficial “microorganism” but claim 5 recites limitation “bacterium” that is a ”odorous” bacteria which is supposed to be suppressed by beneficial microorganism of the claimed invention. It is suggested to correct antecedent basis in these claims. 
 Claim 7 is rendered indefinite by the phrases “mutant” and “derivative” because differences between the claimed strains and their mutants and derivatives are unclear as claimed and as disclosed. In the lack of disclosure of other strains that the specific deposited strains, it is suggested to delete phrases about “mutants” and “derivatives”.

Claim 10 is indefinite because of improper Markush that contents only one member such as microorganism of claim 1. The claim fails to point out whether or not forms of microorganisms are members of Markush group as intended.  
Claim 10 is also rendered indefinite by the phrase “optionally further” (line 2) because this phrase extended the invention rather than further limits. The meaning of this phrase is uncertain because it fail to point what is intended. Claim should clearly states either “yes” or “no”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(b) as being anticipated by US 3,957,974 (Hata).
The cited patent US 3,957,974 (Hata) teaches microorganisms that have deodorizing effects and compositions therewith (see entre document including abstract). The deodorizing microorganisms belong to Lactobacillus including Lactobacillus acidophilus, Lactobacillus delbruckii, for example: see US 3,957974 (Hata) at col. 2, line Lactobacillus is evaluated by sniffing suppression of disappearance of odor within the meaning of assay C in the instant claim 2, for example: see US 3,957,974 tables 8-1 to 8-3. 
With respect to claim 2 it is also noted that this claim is directed to a microorganism but not to an assay method of treating and evaluating various microbial mixtures; and, therefore, the assay or selection protocol is not given a patentable weight in the claim drawn to a product or to a final product obtained. (Product-by-process claims are not limited to the manipulations of the recited steps, only the final structure implied by the steps. MPEP 2113). The final product is a deodorizing microorganism that is capable of competitive exclusion of odor-producing microorganisms. The cited US 3,957,974 explicitly states that deodorizing microorganisms produce antibiotics (col. 2, line 47; col.4, line 54), thereby, it teaches that the deodorizing effects are based on microbial competitive exclusion and elimination of microorganisms including odor-producing microorganisms (col.1, lines 57-61).
Thus, the cited patent US 3,957,974 (Hata) is considered to anticipate claims 1 and 2. 
As applied to claims 3 and 4, it is noted that “axillary bacterium” relates to intended effects and it is not component of the claimed product. 
As applied to claims 5 and 6, the deodorizing microorganisms belong to Lactobacillus including Lactobacillus acidophilus, Lactobacillus delbruckii, for example: see US 3,957974 (Hata) at col. 2, line 43
As applied to claims 8 and 9 and 10, the deodorizing microorganisms of the cited US 3,957,974 (Hata) are present in compositions in “inactivated” or lyophilized form 
As applied to claims 11 and 12, the cited patent US 3,957,974 (Hata) teaches microorganisms that have deodorizing effects and generic compositions therewith within the broadest meaning of pending claims. 
 Thus, the cited patent US 3,957,974 (Hata) is considered to anticipate the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 3,957,974 (Hata), US 5,055,453 (Takeuchi et al), Natsch et al. (Journal of Biological Chemistry, 2003, Vol. 275, No. 8, pages 5718-5727) and US 7,052,688 (De Simone).
US 3,957,974 (Hata) is relied upon as explained above for the teaching of microorganisms that have deodorizing effects and compositions therewith (see entre document including abstract). The deodorizing microorganisms are present in compositions of in “inactivated” or lyophilized form (“dried in vacuo”), for example: see US 3,957,974 at col.7, line 28.  US 3,957,974 (Hata) explicitly teaches that deodorizing microorganisms produce antibiotics (col. 2, line 47; col. 4, line 54); and, thereby, it teaches and/or suggest that the deodorizing effects are based on microbial competitive 
Although the cited US 3,957,974 (Hata) is silent about suppression of growth of corynebacteria. The cited US 5,055,453 (Takeuchi et al) demonstrates that microorganisms suppress growth of corynebacteria through production of antibiotics; and, corynebacteria are regarded as odor-producing bacteria including the claimed metabolite 3-methyl-2-hexenoic acid (IDS reference by Natsch et al.).
The deodorizing microorganisms of US 3,957,974 (Hata) belong to Lactobacillus including Lactobacillus acidophilus, Lactobacillus delbruckii.
Further, the cited US 7,052,688 (De Simone) teaches the deodorizing lactobacillus are found in groups belonging to various species including Lactobacillus acidophilus, Lactobacillus crispatus, Lactobacillus plantarum, Lactobacillus delbruckii, (entire document including col.2, line 66; col.2, lines 28-33). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to obtain or to select microorganisms that are capable to suppress other microorganisms including odor-producing microorganisms with a reasonable expectation of success because deodorizing microorganisms are known in the prior art and because it is known that microbial deodorizing effects are based on competitive exclusion and suppression of growth of other microorganisms including odor-producing microorganisms. 
As applied to claim 7, it is noted that although the claimed stains are not recited in the cited references, it is noted that the deodorizing lactobacillus are found in groups belonging to various species including Lactobacillus acidophilus, Lactobacillus crispatus, Lactobacillus plantarum, Lactobacillus delbruckii; and thus, the claimed strains would have been obvious variants or equivalents under 35 USC § 103. Furthermore, it is unclear from the record whether or not the claimed strains are novel strains discovered and isolated by Applicants or whether they are redeposits of already known and used odor-eliminating strains of Lactobacillus. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Vera Afremova
May 19, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653